DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 37-56 are pending. Claims 37-44 and 53 are withdrawn from further consideration. Claims 45 and 46 were amended to add the desired result “wherein in situ production of hydrogen is selective for tumor cells” to the claimed method. Therefore, Claims 45-52 and 54-56 are examined. 

Election/Restrictions
Applicant elected of Group II (method of treating metastatic cancer) and the following species in the reply filed on 4/13/2020:
A.     pancreatic cancer as the specific cancer species.B.     metastatic cancer.C.     an inherited germline mutation in BRCA1 and/or BRCA2.D.     hydroxocobalamin as the redox cycling agent.E.     ascorbic acid as the reducing agent.F.     ethanol is not further administered.G.    ,3-bis(2-chloroethyl)-1-nitrosourea as the glutathione inhibitor.H.     melphalan as the DNA-damaging agent.I.     autologous bone marrow stem cells.
Claims 37-44 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2020.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/263,880, filed on December 7, 2015.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 10/22/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Response to arguments in 11/2/2020 and 10/22/2020 responses
In the 10/22/2020 response, Applicant argues that the invention obtains unexpected preferential decrease of glutathione levels in cancer cells vs. normal cells. Thus, Applicant alleges to have targeted cancer cells without also destroying normal cells. Applicant argues that this is obtained because there is a concentration gradient hydrogen peroxide that remains in tumor cells that does not remain in normal cells. In the 11/2/2020 response, Applicant argues that the claimed invention obtains unexpected results, more hydrogen peroxide generated in cancer cells than the amount in normal cells. Applicant points to 0135 and 0137 that provides support. However these sections only described the mechanism of Applicant believes would possibly lead to unexpected increased concentration of active in cells in cancer cells than normal cells. The specification does not provide any objective evidence that shows the unexpected increase in hydrogen peroxide in cancer cells as alleged. However, the specification, citing Munson et al., inter alia, at page 33 in 0135, provides support for why one would indeed “expect” the difference in an increase in amounts 
Regarding Applicant’s arguments that the references do not teach the “in situ” limitation, the claims contain functional language limitations that described the outcome of the active step of administering the claimed agents (i.e., “wherein in situ production of hydrogen is selective for tumor cells”). These limitations are not considered to provide patentable weight to the claimed invention as they describe only the intended outcome from the active steps positively recited. The active steps claimed comprises the administration 1,3-bis(2-chloroethyl)-1-nitrosourea, hydroxocobalamin, and ascorbic acid, optionally, melphalan. Therefore, the prior art need not teach these limitations in order to meet the claimed invention if it teaches or suggests the administration of 1,3-bis(2-chloroethyl)-1-nitrosourea, hydroxocobalamin, and ascorbic acid and optionally, melphalan. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 45, 46, 48, 49, 52, and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier (US 20150265641 - IDS 2/14/2020) in view of Akatov et al. (Bioscience Reports, Vol. 20, No. 5, 2000 - IDS 2/14/2020).

Claimed invention
Claim 45 is drawn to a method of treating metastatic solid cancers comprising administering 1,3-bis(2-chloroethyl)-1-nitrosourea (BCNU), hydroxocobalamin, and ascorbic acid.  Claim 46 also adds administration of melphalan (20-200 mg/m2).

Claim interpretation
The claims contain functional language limitations that described the outcome of the active step of administering the claimed agents (i.e., “wherein in situ production of hydrogen is selective for tumor cells”). These limitations are not considered to provide patentable weight to the claimed invention as they describe only the intended outcome from the active steps positively recited. The active steps claimed comprises the administration 1,3-bis(2-chloroethyl)-1-nitrosourea, hydroxocobalamin, and ascorbic acid, optionally, melphalan. Therefore, the prior art need not teach these limitations in order to meet the claimed invention if it teaches or suggests the administration of 1,3-bis(2-chloroethyl)-1-nitrosourea, hydroxocobalamin, and ascorbic acid and optionally, melphalan. 

Prior art
Glazier teaches the treatment of metastatic or refractory cancer (including solid tumors - see 0192) with a set of drugs in order to overcome a cancer's resistance to melphalan treatment and to hypersensitize the cancer to melphalan. See abstract. This is accomplished by combination treatment of the cancer with melphalan and in combination therapy with drugs that induce oxidative stress in the cancer cells. See abstract, 0008. Oxidative stress profoundly sensitize cancer cells to melphalan by a number of mechanisms. For example, oxidative stress depletes intracellular glutathione levels, which impairs the cancer cell's glutathione-mediated detoxification of melphalan. In a first aspect of the invention, inter alia, 1,3-bis(2-chloroethyl)-1-nitrosourea (BCNU) (50-300 mg/m2) and melphalan (20-200 mg/m2) are administered. See 0016. Intracellular ascorbic acid is involved in inducing reducing effects that lead to oxidative stress. See 0377-0382.

While Glazier discloses treatment of solid cancer with BCNU and melphalan, Glazier does not teach 1) hydroxocobalamin or 2) ascorbic acid.

Akatov teaches hydroxocobalamin (Vitamin B12b) and ascorbic acid (Vitamin C) kill cancer cells.  Akatov discloses that both oxidation stress and degradation of glutathione take place as the result of combined action of vitamins B12b and C. See p. 415. The combination of the vitamins was found to cause a drop in the glutathione level preceding cell death. See abstract.

One of ordinary skill in the art would have combined Glazier with Akatov because each reference discloses the treatment of cancer by causing cancer cell death including the mechanism of inducing oxidative stress and glutathione depletion. One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because each reference teaches the administration of chemotherapeutic agents (Glazier, BCNU and melphalan) (Akatov, hydroxocobalamin (B12b) and ascorbic acid) for treating cancer by inducing glutathione depletion and oxidative stress in cancer cells. One of ordinary skill in the art would have found it prima facie obvious combine B12b and ascorbic acid as described by Akatov with BCNU and melphalan for treating metastatic cancer as described by Glazier. The artisan would have reasonably sought to take advantage of the induction of oxidative stress and glutathione depletion known to be caused by the combination of B12b and ascorbic acid because these activities are known to be useful for sensitizing metastatic cancer cells to melphalan treatment of the cancer. The intended result of in situ production of hydrogen peroxide is an intended result that does provide patentable weight to the claimed invention.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.

Claim 48 depends from Claim 46, wherein the melphalan is administered at a dose of approximately 90 mg/m2. Glazier teaches 90 mg/m2 melphalan. See 0439

Claim 49 depends from Claim 49, wherein the 1,3-bis(2-chloroethyl)-1-nitrosourea is administered at a dose of approximately 150 mg/m2.  Glazier teaches 150mg/m2 BCNU. See 0439.
Claim 52 depends from Claim 46, further comprising infusing bone marrow stem cells in the subject after administering the combination of 1,3-bis(2-chloroethyl)-1-nitrosourea, melphalan, hydroxocobalamin, and ascorbic acid.  Glazier teaches autologous hematopoietic stem cell infusion is used to circumvent the problem of bone marrow suppression and allow the clinical use of high dose chemotherapy. Thus, the methods of the invention further include hematopoietic stem cell infusion. See 0050.

Claim 54 depends from Claim 46, wherein the metastatic solid cancer is in a subject with an inherited germline mutation in a gene involved in DNA repair, and/or homologous recombination, and or DNA crosslink repair. Claim 55 depends from Claim 46, wherein the metastatic solid cancer is in a subject with an inherited germline mutation in BRCA1 and/or BRCA2.  Claim 56 depends from Claim 46, wherein the metastatic solid cancer is selected from pancreatic cancer, ovarian cancer, breast cancer, or prostate cancer. Glazier teaches embodiments wherein the cancer includes germ line mutations in BRCA1 and BRCA2 and include cancers such as breast, pancreatic, prostate and ovarian. See 0293.


B.	Claim 45-52, and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier (US 20150265641 - IDS 2/14/2020) in view of Akatov et al. (Bioscience Reports, Vol. 20, No. 5, 2000 - IDS 2/14/2020), as applied to Claims 45, 46, 48, 49, 52, and 54-56 , in further view of Jamison et al. (US 2012/0184609),  Niyikiva et al. (US 20030212038 A1) and MedicineNet ("Definition of Body Surface Area." (Dec 26, 2014) https://web.archive.org/web/20141226025143/https://www.medicinenet.com/script/main/art.asp?articlekey=39851.)
Claimed invention
Claim 47 depends from Claim 46, wherein the administration includes:
BCNU (approximately 50-400 mg/m2); hydroxocobalamin (approximately 25-20,000 mg/m2), ascorbic acid (approximately 0.5-90 g/m2).
Prior art
The disclosures for Glazier and Akatov are outlined above. Glazier further teaches administration of BCNU (50-300 mg/m2). See 0016.  Akatov teaches administration of hydroxocobalamin and ascorbic acid. 
While Glazier and Akatov suggest treating solid metastatic cancer by combination therapy with BCNU, melphalan, hydroxocobalamin and ascorbic acid, neither Glazier nor Akatov mentions the claimed dose amounts for ascorbic acid or hydroxocobalamin.
However, regarding the amount of ascorbic acid, Jamison teaches that vitamin C a.k.a. ascorbic acid may be administered at pharmacological dose amount of 5 g/m2 (see Jamison 0174) and is useful in the treatment includes cancer treatment (see 0181). One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because one would seek a therapeutic dosage amount for the suggested treatment of cancer by administering, inter alia, ascorbic acid and would understand from Jamison that a therapeutic amount for ascorbic acid would include 5g/m2. Thus, the artisan would administer ascorbic acid in this amount as it is clearly suggested for therapeutic administration by Jamison. Claim 51 depends from Claim 47, wherein the ascorbic acid is administered at a dose of approximately 0.5 g/m2 to approximately 10 g/m2. This limitation is met by Jamison's disclosure of 5 g/m2 of ascorbic acid (Vitamin C).
Regarding the amount of hydroxocobalamin, Niyikiva teaches the use of vitamin B12 including hydroxocobalamin (0027) in combination therapy for anticancer treatment. The dosage amount of Vitamin B12 is 1000 mg. See 0059-0060. It is known that the body surface area of a human age 9 is as low as about 1 m2 and as high as about 2 m2 for an adult male. See MedicineNet. Thus, one would understand that the body surface area would depend on the age and inferentially the size of a human. Accordingly, Niyikiva suggests the administration of hydroxocobalamin at a dosage of about 500-1000 mg/m2 (i.e., 1000 mg / 2 m2 to 1000mg / 1 m2). Claim 50 depends from Claim 47, wherein the hydroxocobalamin is administered at a dose of approximately 1.5 g/m2. However, one of ordinary skill in the art would understand that the size or age of the human would have an effect on the calculated dosage amount and thus would have found the claimed amount of approximately 1.5 g / m2 to be prima facie obvious as the suggested dose of 1000 mg / m2 is considered to meet the limitation of approximately 1500 mg/m2. Furthermore, one would have reasonably understood that the amount of hydroxocobalamin may be adjusted depending on the severity of disease, condition, size or age of the subject being treated and would adjust its amount in order to optimize the treatment for the individual subject.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/            Examiner, Art Unit 1629                                                                                                                                                                                            
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629